     Case 2:15-ap-01323-RK        Doc 141 Filed 12/20/19 Entered 12/20/19 11:50:41                Desc
                                   Main Document Page 1 of 12



1
2                                                                      FILED & ENTERED
3
                                                                              DEC 20 2019
4
5                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
                                                                        BY bakchell DEPUTY CLERK
6
7                                        NOT FOR PUBLICATION
8
                             UNITED STATES BANKRUPTCY COURT
9
                                CENTRAL DISTRICT OF CALIFORNIA
10
                                         LOS ANGELES DIVISION
11
12   In re:                                            No. 2:15-bk-10768-RK
13   BRIAN J. COOK and VICTORIA                        Chapter 7
     VELASQUEZ COOK,
14                                                     Adv. No. 2:15-ap-01323-RK
15                                          Debtor.
                                                       ORDER GRANTING IN PART AND
16                                                     DENYING IN PART MOTION OF PLAINTIFF
                                                       EDWARD FRANOWICZ FOR ORDER
17                                                     AWARDING ATTORNEY’S FEES AND
                                                       COSTS
18
19
     EDWARD FRANOWICZ, et al.,
20
                           Plaintiffs,
21
                          vs.
22
     BRIAN J. COOK,
23
                           Defendant.
24
25
              Having reviewed and considered the motion of Plaintiff Edward Franowicz for
26
     order awarding attorney’s fees and costs, filed on September 9, 2019 (Electronic Case
27
     Filing Number (ECF)) 130), the unredacted billing entries of the law firm of Hinds and
28
     Shankman, filed on November 14, 2019, and the lack of timely written opposition of



                                                      -1-
     Case 2:15-ap-01323-RK      Doc 141 Filed 12/20/19 Entered 12/20/19 11:50:41               Desc
                                 Main Document Page 2 of 12



1    Defendant Brian J. Cook to the motion by the extended deadline of November 27, 2019
2    as stated in the court’s order of November 6, 2019, the court grants in part and denies
3    in part the motion as follows:
4           1. The legal basis for granting the motion in part and denying it in part is set
5              forth in the court’s findings of fact and conclusions of law, ECF 128 at 25-30,
6
               which the court incorporates by reference here, and provides for making an
7
               award of attorneys’ fees and costs to Plaintiff Edward Franowicz pursuant to
8
               California Code of Civil Procedure §§ 1021, 1032 and 1033.5 based on the
9
               contractual agreements that he and Defendant Brian J. Cook signed
10
               regarding the purchase, sale and lease of the subject real property, Sales
11
               Contract, Trial Exhibit 3, ¶21, Option Agreement, Trial Exhibit 4, ¶14, and
12
               Lease Agreement, Trial Exhibit 5, ¶40. These attorney’s fees provisions
13
               provided that “[i]n any action, proceeding, or arbitration between [Franowicz
14
15             and Cook] arising out of [the agreement], the prevailing [party] shall be

16             entitled to reasonable attorney fees and costs from the non-prevailing [party].”

17             Id. In this litigation arising out of these agreements, Franowicz was the

18             prevailing party, and Cook was the non-prevailing party.

19          2. The court also deems the lack of timely written opposition by Defendant Brian
20             J. Cook as consent to a ruling adverse to him in granting the motion in part
21             pursuant to Local Bankruptcy Rule 9013-1(h).
22          3. The motion is denied as to the fees requested for the legal services of the law
23             firm of White and Bright LLP in the amount of $2,810.87 because the
24             evidence consisting of the firm’s invoice and the declaration of Plaintiff
25
               Edward Franowicz is insufficient to show that the fees were for services
26
               reasonably necessary to the conduct of litigation arising out of the contract
27
               agreements. There are only vague references in the invoice to “Review of
28
               Addendum” which are insufficient to show that the fees relate to legal services



                                                 -2-
     Case 2:15-ap-01323-RK     Doc 141 Filed 12/20/19 Entered 12/20/19 11:50:41             Desc
                                Main Document Page 3 of 12



1             rendered on behalf of Plaintiff Edward Franowicz in an action, proceeding or
2             arbitration arising out of the contractual agreements. The invoice does not
3             contain billing entries showing the date service was rendered, a description of
4             the service, the amount of time spent, and the identification of the person who
5             rendered service, which would provide information for the court to determine
6
              the reasonableness of the fees. See Local Bankruptcy Rule 2016-1(a)(1)(E).
7
              Moreover, there is no indication in this evidence that the services related to
8
              an action arising out of the contractual agreements between Franowicz and
9
              Cook.
10
           4. The motion is granted as to the fees requested for the legal services of the
11
              Ginder Law Group in the amount of $1,335.00 because the evidence
12
              consisting of billing entries and the declaration of Plaintiff Edward Franowicz
13
              is sufficient to show that the fees were for services of this law firm
14
15            representing Plaintiff Edward Franowicz reasonably necessary to the conduct

16            of litigation arising out of the contractual agreements relating to the specific

17            performance action filed by Franowicz against Cook and based on the court’s

18            review, the fees are reasonable in amount. California Code of Civil

19            Procedure § 1021, 1032, 1033.5(a)(10)(A) and 1033.5(c)(3).
20         5. The motion is granted as to the fees requested for the legal services of the
21            law firm of Baker, Burton & Lundy in the amount of $31,572.94 because the
22            evidence consisting of billing entries and the declaration of Plaintiff Edward
23            Franowicz is sufficient to show that the fees were for services of this law firm
24            representing Plaintiff Edward Franowicz reasonably necessary to the conduct
25
              of litigation arising out of the contractual agreements relating to the landlord-
26
              tenant action brought by Cook against Franowicz, and based on the court’s
27
              review, the fees are reasonable in amount. California Code of Civil
28
              Procedure § 1021, 1032, 1033.5(a)(10)(A) and 1033.5(c)(3).



                                                -3-
     Case 2:15-ap-01323-RK     Doc 141 Filed 12/20/19 Entered 12/20/19 11:50:41            Desc
                                Main Document Page 4 of 12



1          6. The motion is granted as to the fees requested for the legal services of the
2             Law Offices of Kirk J Retz, APC in the amount of $44,350.49 because the
3             evidence consisting of billing entries and the declaration of Plaintiff Edward
4             Franowicz is sufficient to show that the fees were for services of this law firm
5             representing Plaintiff Edward Franowicz reasonably necessary to the conduct
6
              of litigation arising out of the contractual agreements relating to the landlord-
7
              tenant action brought by Cook against Franowicz, and based on the court’s
8
              review, the fees are reasonable in amount. California Code of Civil
9
              Procedure § 1021, 1032, 1033.5(a)(10)(A) and 1033.5(c)(3).
10
           7. The motion is granted as to the fees requested for the legal services of the
11
              Greenberg, Whitcombe, Gibson & Grayver in the amount of $25,707.70
12
              because the evidence consisting of billing entries and the declaration of
13
              Plaintiff Edward Franowicz is sufficient to show that the fees were for services
14
15            of this law firm representing Plaintiff Edward Franowicz reasonably necessary

16            to the conduct of litigation arising out of the contractual agreements relating to

17            the landlord-tenant action brought by Cook against Franowicz and the specific

18            performance action brought by Franowicz against Cook, and based on the

19            court’s review, the fees are reasonable in amount. California Code of Civil
20            Procedure § 1021, 1032, 1033.5(a)(10)(A) and 1033.5(c)(3).
21         8. The motion is granted in part and denied in part as to the fees requested for
22            the legal services of Hinds & Shankman, LLP and allowed in the amount of
23            $460,607.98 (the requested amount of $484,850.51 reduced by 5 percent, or
24            $24,242.53) because the evidence consisting of the firm’s unredacted billing
25
              entries and the declaration of Plaintiff Edward Franowicz is sufficient to show
26
              that the fees were for services mostly, but not completely, reasonably
27
              necessary to the conduct of litigation arising out of the contractual
28
              agreements, and based on the court’s review, the fees are mostly reasonable



                                                -4-
     Case 2:15-ap-01323-RK     Doc 141 Filed 12/20/19 Entered 12/20/19 11:50:41                Desc
                                Main Document Page 5 of 12



1             in amount. California Code of Civil Procedure § 1021, 1032, 1033.5(a)(10)(A)
2             and 1033.5(c)(3). Reasonable attorneys’ fees are normally measured by the
3             lodestar method which multiplies a reasonable hourly rate by the reasonable
4             hours of services rendered. Wegner, Fairbank and Epstein, Rutter Group
5             California Practice Guide: Civil Trials and Evidence, ¶¶17:915 – 17:916
6
              (online edition, September 2019 update); see also, Castro v. Han (In re Han),
7
              Adv. No. 2:11-ap-02632 RK, 2015 WL 5610886 (Bankr. C.D. Cal., September
8
              22, 2015). The court has considered the hourly rates charged by the
9
              attorneys of Hinds & Shankman and finds that the rates are reasonable for
10
              purposes of California Code of Civil Procedure § 1021, 1032,
11
              1033.5(a)(10)(A) and 1033.5(c)(3). The court has reviewed the voluminous
12
              billing entries submitted by the firm in support of Plaintiff’s request for an
13
              award of attorneys’ fees for the firm’s services, consisting of 460 pages with
14
15            an average of 10 billing entries per page, or approximately 4600 separate

16            billing entries. Having reviewed the firm’s billing entries, the court has a good

17            sense of the reasonableness of the fees as a whole and exercises its

18            discretion to impose a small reduction in fees no greater than 10 percent, a

19            “haircut,” without a more specific explanation based on a lodestar analysis as
20            recognized in Moreno v. City of Sacramento, 534 F.3d 1106, 1112 (9th Cir.
21            2008). See also, Gonzalez v. City of Maywood, 729 F.3d 1196, 1203 (9th Cir.
22            2013) (same, citing Moreno). Although the firm exercised appropriate billing
23            judgment and appears to have acted in good faith for the most part, there
24            were some problems in the exercise of billing judgment in this case, and thus,
25
              the court exercises its discretion to reduce fees by 5 percent. In the court’s
26
              view, this was not a difficult case involving dischargeability of debt based on
27
              fraudulent misrepresentations by Defendant and specific performance of a
28
              contract for the sale and purchase of a single parcel of real property, which



                                                 -5-
     Case 2:15-ap-01323-RK     Doc 141 Filed 12/20/19 Entered 12/20/19 11:50:41               Desc
                                Main Document Page 6 of 12



1             did not present complex legal or factual issues. Two attorneys worked on the
2             litigation, and in the court’s review, one attorney was enough. It seemed to
3             the court that the associate attorney could have worked on the matter alone
4             with minimal supervision by the partner supervisor, but both attorneys
5             substantively worked on the case, which resulted in some duplication of effort
6
              and some inefficiencies. For example, it is inefficient for both attorneys to
7
              work on the same tasks, such as reviewing all the pleadings and orders filed
8
              in the litigation and to meet or otherwise communicate with the clients, which
9
              occurred sometimes. Sometimes the firm mitigated the redundancy by only
10
              charging fees for one attorney when both attorneys performed the same task,
11
              but not always. The court also noted that in some instances, the firm charged
12
              for an attorney to do basic research, such as looking up the court’s local rules
13
              or the Federal Rules of Bankruptcy or Civil Procedure, and to perform clerical
14
15            nonattorney tasks. In the court’s view, not all of the downloading and sending

16            files to clients was reasonable, particularly at a partner billing rate, and not all

17            of the conferencing between the two attorneys was adequately explained and

18            justified.

19         9. The motion is granted as to the costs of the expenses requested for the legal
20            services of Hinds & Shankman, LLP for transcription fees, court reporter fees,
21            photocopying and scan fees, postage, overnight shipping fees, messenger
22            fees, expert fees (Stephen Speier and Robert Griswold (retainer)), CourtCall
23            telephone appearance charges, parking costs for court appearances, and
24            PACER court file electronic access charges incurred by Plaintiff Edward
25
              Franowicz in the amount of $26,058.22 in this bankruptcy case and this
26
              adversary proceeding because the evidence consisting of the invoices and
27
              the declaration of Plaintiff Edward Franowicz is sufficient to show that the
28
              costs were reasonably necessary in the conduct of litigation arising out of the



                                                 -6-
     Case 2:15-ap-01323-RK     Doc 141 Filed 12/20/19 Entered 12/20/19 11:50:41             Desc
                                Main Document Page 7 of 12



1             contractual agreements in this adversary proceeding and in the underlying
2             bankruptcy case and based on the court’s review, the costs were reasonable
3             in amount. California Code of Civil Procedure § 1032 and 1033.5; 28 U.S.C.
4             § 1920; see also, Wyatt Technology Corp. v. Malvern Instruments, Inc., No.
5             CV 07-8298 ABC (RZx), 2010 WL 11404472 (C.D. Cal., June 17, 2010), slip
6
              op. at *2-4 (in some circumstances, reasonable out-of-pocket expenses
7
              normally charged to a client may be recoverable even if not taxable pursuant
8
              to 28 U.S.C. § 1920, so long as those expenses are customarily charged to
9
              the client), citing Grove Wells Fargo Financial California, Inc., 606 F.3d 577,
10
              579-582 (9th Cir. 2010). In this regard, the court notes that under California
11
              Code of Civil Procedure § 1033.5(b)(1), fees of experts not ordered by the
12
              court are not allowable costs, and this would apply to fees for Plaintiff’s
13
              experts Griswold and Speier since they were not ordered by the court, and
14
15            such fees are not taxable costs under 28 U.S.C. § 1920, Local Bankruptcy

16            Rule 7054-1(d) and the Court Manual. Plaintiff does not cite any authority for

17            allowance of such costs other than California Code of Civil Procedure § 1032

18            providing that costs may be recovered by contract. In this regard, the court

19            also notes that under California Code of Civil Procedure § 1033.5(b)(3) and
20            (5), postage, telephone and photocopying charges (including overnight
21            express mail costs), except for exhibits, transcripts of court proceedings not
22            ordered by the court and fees of experts not ordered by the court are not
23            allowable, and this would apply to many of the costs claimed by Plaintiff.
24            However, under 28 U.S.C. § 1920, fees for transcripts, fees for
25
              exemplification and the costs of making copies of any materials “necessarily
26
              obtained for use in the case” are taxable as costs, though use at trial may be
27
              a prerequisite (as opposed to the convenience of counsel). See Jones,
28
              Rosen, Wegner and Jones, Rutter Group Practice Guide: Federal Civil Trials



                                                -7-
     Case 2:15-ap-01323-RK     Doc 141 Filed 12/20/19 Entered 12/20/19 11:50:41              Desc
                                Main Document Page 8 of 12



1             and Evidence, ¶¶ 19:170 – 19:174 (online edition, June 2019 update), citing
2             inter alia, Kalitta Air L.L.C. v. Central Texas Airborne System Inc., 741 F.3d
3             955, 959 (9th Cir. 2013) and Haagen-Dazs Co., Inc. v. Double Rainbow
4             Gourmet Ice Creams, Inc., 920 F.2d 587, 588 (9th Cir. 1990); see also, Banas
5             v. Volcano Corp., 47 F.Supp.3d 957, 979 (N.D. Cal. 2014)(deducting 50% of
6
              copying costs for “lack of detail”). Regarding whether costs otherwise not
7
              allowable under California law may be recovered pursuant to contract, one
8
              treatise has commented: “A contract provision allowing the prevailing party to
9
              recover ‘all necessary expenses’ (or similar language) arguably may permit
10
              an award of expert witness fees not ordered by the court and other items not
11
              recoverable as attorney fees or as court costs under CCP § 1033.5.”
12
              Wegner, Fairbank and Epstein, Rutter Group California Practice Guide: Civil
13
              Trials and Evidence, ¶17:926 (online edition, September 2019 update). As
14
15            this treatise further noted: “The [California] Supreme Court has noted: ‘Our

16            present analysis, which involves statutory construction, may not be dispositive

17            in a matter involving the effect of a contractual agreement for shifting litigation

18            costs, which turns on the intentions of the contracting parties.” [Davis v.

19            KGO-T.V., Inc. (1998) 17 C4th 436, 446-447, 71 CR2d 452, 457, fn. 5
20            (emphasis added)(disapproved on other grounds in Williams v. Chico Valley
21            Independent Fire Dist. (2015) 61 Cth 97, 105-107, 186 CR3d 826, 832-833)].”
22            Id. Finally, this treatise observed: “Courts are split on whether such
23            expenses authorized by contract must be specially pleaded and proven at trial
24            or instead can be awarded through the normal procedures for requesting and
25
              taxing costs. [See Carwash of America-PO LLC v. Windswept Ventures No.
26
              1, LLC, [(2002)] 97 CA4th [540] at 544, 118 CR2d [536] at 538---under
27
              contract authorizing award of ‘all reasonable costs and fees’ of litigation,
28
              expert witness fees could not be awarded as item of ‘costs’ unless pleaded



                                                -8-
     Case 2:15-ap-01323-RK     Doc 141 Filed 12/20/19 Entered 12/20/19 11:50:41             Desc
                                Main Document Page 9 of 12



1             and proven separately; compare Thrifty Payless, Inc. v. Mariners Mile
2             Gateway, LLC (2010) 185 CA4th 1050, 1065, 111 CR3d 173, 186---when
3             ‘sophisticated parties’ specifically provide for recovery of expert witness fees
4             ‘in a freely negotiated contract,’ such fees may be recovered by including
5             them on memorandum of costs and proving them if motion to tax costs is
6
              filed].” Id. In this case, many of the costs claimed by Plaintiff are not
7
              allowable costs under California Code of Civil Procedure § 1033.5, such as
8
              most of the photocopying and postage charges, and the transcript and expert
9
              witness fees not ordered by the court. Such costs are arguably allowed by
10
              contract, though the case law is unsettled. In Carwash of America and
11
              Mariners Mile Gateway, the courts held that such costs may be allowed
12
              where there are sophisticated contracting parties, which is not the case here
13
              since the parties were not sophisticated business parties, and that such costs
14
15            may not be allowed unless specifically pleaded and proven at trial, and

16            neither of these two cases specifically supports Plaintiff’s request here.

17            Moreover, it is arguable that the lack of detail to explain how the photocopying

18            and scan charges (here no explanation was given other than stating the

19            amounts for “Photocopying Charges” and “Scan Charges”) were “necessarily
20            obtained for use in the case” and thus, taxable as costs under 28 U.S.C. §
21            1920, such as for use at trial, deposition or other hearing as opposed to just
22            the convenience of counsel or the client. See Kalitta Air L.L.C. v. Central
23            Texas Airborne System Inc., 741 F.3d at 959 (use or exemplification generally
24            means use at trial and not for the convenience of counsel and the court);
25
              Banas v. Volcano Corp., 47 F.Supp.3d at 979; see also, California Code of
26
              Civil Procedure § 1033.5(c)(2). Nevertheless, the court will hold that these
27
              costs are allowable in most part pursuant to federal law under 28 U.S.C. §
28
              1920, which allows transcript and photocopying charges “necessarily



                                                -9-
     Case 2:15-ap-01323-RK     Doc 141 Filed 12/20/19 Entered 12/20/19 11:50:41              Desc
                                Main Document Page 10 of 12



1             obtained for use in the case” as taxable costs and are otherwise arguably
2             allowable by contract as stated above. The court makes this ruling in large
3             part because such costs are not disputed by Defendant pursuant to Local
4             Bankruptcy Rule 9013-1(h). However, in any event, the court disallows
5             claimed attorney meal costs of $44.96 incurred on July 26, 2016 as non-
6
              taxable, unreasonable litigation costs as not within reasonable contemplation
7
              of the contractual agreements.
8
           10. The motion is granted as to the cost of fees for mediation incurred by Plaintiff
9
              Edward Franowicz in the amount of $800.00 in the state court action related
10
              to the Sales Contract in Franowicz v. Cook, No. YC069159 (Superior Court of
11
              California, County of Los Angeles) because the evidence consisting of the
12
              invoice of the mediator, Peter J. Lesser, and the declaration of Plaintiff
13
              Edward Franowicz is sufficient to show that the cost was reasonably
14
15            necessary to the conduct of litigation arising out of the contract agreements

16            and based on the court’s review, the cost was reasonable in amount.

17            Although the mediator’s fees are not specifically allowable or not allowable

18            under California Code of Civil Procedure § 1033.5, the court may allow such

19            costs in the exercise of its discretion pursuant to California Code of Civil
20            Procedure § 1033.5(c)(4). For the same reasons that the court has allowed
21            the litigation costs in the adversary proceeding pursuant to the contractual
22            agreements under California Code of Civil Procedure §§ 1032 and 1033.5 as
23            discussed above, the court will allow these costs.
24         11. The motion is granted as to the costs of depositions, deposition transcripts
25
              and court reporters incurred by Plaintiff Edward Franowicz in the amount of
26
              $3,377.87 in the state court action related to the Sales Contract in Franowicz
27
              v. Cook, No. YC069159 (Superior Court of California, County of Los Angeles)
28
              and in this adversary proceeding because the evidence consisting of the



                                                -10-
     Case 2:15-ap-01323-RK     Doc 141 Filed 12/20/19 Entered 12/20/19 11:50:41              Desc
                                Main Document Page 11 of 12



1             invoices and the declaration of Plaintiff Edward Franowicz is sufficient to
2             show that the costs were reasonably necessary to the conduct of litigation
3             arising out of the contract agreements and based on the court’s review, the
4             costs were reasonable in amount. For the same reasons that the court has
5             allowed the litigation costs in the adversary proceeding pursuant to the
6
              contractual agreements under California Code of Civil Procedure §§ 1032 and
7
              1033.5 as discussed above, the court will allow these costs.
8
           12. The motion is granted as to the cost of the fees of Robert Griswold, the expert
9
              witness for Plaintiff Edward Franowicz, in the amount of $18,438.70, for work
10
              in rendering an expert opinion on the standard of care of Defendant Brian J.
11
              Cook and his agents in the real estate transactions relating to the contract
12
              agreement because the evidence consisting of the expert witness’s invoice
13
              and the declaration of Plaintiff Edward Franowicz is sufficient to show that the
14
15            cost was reasonably necessary to the conduct of litigation arising out of the

16            contract agreements, and based on the court’s review, the cost was

17            reasonable in amount. For the same reasons that the court has allowed the

18            litigation costs in the adversary proceeding pursuant to the contractual

19            agreements under California Code of Civil Procedure §§ 1032 and 1033.5 as
20            discussed above, the court will allow this cost.
21         13. As set forth herein, the court awards attorneys’ fees and costs in favor of
22            Plaintiff Edward Franowicz and against Defendant Brian J. Cook.
23
     ///
24
25
26
27
28




                                               -11-
     Case 2:15-ap-01323-RK     Doc 141 Filed 12/20/19 Entered 12/20/19 11:50:41              Desc
                                Main Document Page 12 of 12



1          14. Having issued its findings of facts and conclusions of law on the adversary
2             complaint and this order ruling on the motion for attorney’s fees, the court
3             directs Plaintiff Edward Franowicz to lodge a proposed final judgment in this
4             adversary proceeding within 30 days of the date of entry of this order.
5
           IT IS SO ORDERED.
6
                                      ###
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
         Date: December 20, 2019
25
26
27
28




                                               -12-
